Title: Thomas Jefferson to Tadeusz Kosciuszko, 30 November 1813
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          
            My dear friend and  Gent General  Nov. 30. 13.
            I have to acknolege the reciept of yours of Dec. 1. 12. and it’s duplicate of May 13 30. 13. and am pleased that our arrangement with mr Morton proves satisfactory. I believed it would be so, and that a substantial &
			 friendly house there might sometimes be a convenience, when, from the dangers of the sea, difficulty of finding good bills, or other
			 casualties, mr Barnes’s remittances might incur unavoidable delay. he is at
			 this time making arrangements with mr Williams the correspondent of mr Morton for the usual remittance, having for some time past been unable to get a good bill.
            You have heard without doubt of the inauspicious commencement of our war by land. our old officers of high command were all withdrawn by death or age. Scott closed the list of the dead a few weeks ago: and happy for us would it have been could we have followed your advice in appointing
			 new generals; and could we have been directed in our choice
			 to those only who were good. but this is a lottery in which are few prizes, and our first draught fell among the blanks.
			 the first called into action, delivered his army and fort up to one fourth of his own numbers of the English. he might have taken possession of all upper Canada, almost without resistance. this was followed by cases of surprise, of cowardice, of fool hardiness and of
			 sheer imbecility, by which bodies of men were sucessively lost as fast as they
			 could be raised; and thus the first year of the war was lost.
			 Genl Wilkinson, whom you knew in the late war, has at length been called from the Southern department; Genl Hampton also: and they are doing what their predecessors ought to have done the last year.
			 we have taken all the posts and country on lakes Erie & Ontario; and Genl Wilkinson on the 10th inst. was about entering the lake St Francis in his descent to Montreal, and would in 3. or 4. days reach Montreal, where the British force is such as not to give uneasiness for the result. I trust he is now in possession of it, and there being neither a post nor a man between that & Quebec, we may consider ourselves as commanding the whole country to the walls of that city. the season however will
			 probably oblige us to make Montreal our winter quarters. Kingston at the East end of Lake Ontario has been left unmolested, because being of some strength, and well garrisoned, it would have required a seige, and the advance of the season would have disappointed us as to all below.
			 insulated as it is from succours and subsistence, it must capitulate at our leisure.
			 this, my friend is the present state of things by land; and as I know not yet how or when this letter is to
			 go, I
			 may by a P.S. be able to add what shall have actually taken place at Montreal. it is a duty however to add here that in every instance our men, militia as well
			 as regulars, have acted with an
			 intrepidity which would have honored veteran legions, and have proved that
			 had their officers understood their duty as well as those of our little navy, they would have shewn themselves equally superior to an enemy who had dared to despise us. in on the ocean we have taught them a lesson of value to all mankind, that they can be beaten there with equal force. we have corrected the idea of their invincibility, which by it’s moral effect annihilates half
			 their physical
			 force. I do not
			 believe the naval history of the world has furnished a more splendid atchievement of skill and bravery than that of Perry on L. Erie.
			 they threaten now to hang our prisoners, reclaimed by them altho’ naturalised with us, and, that if we retaliate, to burn our cities.
			 we shall certainly retaliate, and, if
			 they burn N. York, Norfolk, Charleston, we must burn London, Portsmouth, Plymouth: not with our ships, but by our money; not with our own hands, but by those of their own incendiaries. they have in their streets thousands of famished wretches who, for a loaf of bread to
			 keep
			 off death one day longer, and more eagerly for a million of dollars will spread to them the flames which they shall kindle in New York. it is not for those who live in glass houses to
			 set the example of throwing stones. what is atrocious as an example becomes a duty to repress by retaliation.
			 if we have taken, as I expect,
			 the residue of their troops above Quebec, we have as many of their troops taken by honorable fighting, as they have of ours purchased or surprised.
            I have less fear now for our war than for the peace which is to conclude it. your idea that our line of future demarcation should be from some point in Lake Champlain is a good one: because that would shut up all their scalp-markets. but that of their entire removal from the continent is a better one.
			 while they hold a single spot on it it will be a
			 station from which they will send forth their Henrys upon us to debauch traitors, nourish conspiracies, smuggle in their manufactures, and defeat our commercial laws.
			 unfortunately our peace-commissioners left us while our affairs were
			 still
			 under the depression of Hull’s treason, and it’s consequences, and they would as soon learn their revival in the moon as in St Petersburg. the English newspapers will still fill their ears, as those of all Europe with lies, and induce them to offer terms of peace under these erroneous impressions:
			 and a peace which does not leave us the Canadas will be but a truce.
			 as for the Floridas they are giving themselves to us. I hope therefore no peace will be made which does not yield us
			 this indemnification for the thousand ships they took during peace, the thousands of our
			 citizens impressed, their machinations for dissevering our Union, the insults they have heaped upon us,
			 the inhuman war they have waged with the tomahawk & scalping knife of the savage, the
			 suffocation of our prisoners in pestiferous jails and prison ships, and other atrocities against national and individual morality, which have degraded them from the rank of civilised nations. the
			 longer the peace is delayed the more firm will become the establishment of our manufactures. the growth and extent of these can be concieved by none who does not see them. of coarse
			 and midling
			 fabrics we never again shall import. the manufacture of the fine cottons is carried also to great extent & perfection.
			 a million of cotton spindles nearly being, I think, now
			 employed in the US. this single advancement in oeconomy, begun by our embargo law, continued by that of non-importation, and confirmed by the present total cessation of commercial intercourse was worth, alone, all the war will cost us.
            I have thus, my dear friend, given you the present state of things with us, which I have done with the more minuteness because I know that no native among us takes a livelier interest in them than you do. the tree which you had so zealously assisted in planting, you cannot but delight in seeing watered and flourishing. happy for us would it have been if your a valour fidelity and skill like yours had directed those early efforts which were so unfortunately confided to unworthy hands. we should have been a twelvemonth ago where we now are, and now, where we shall be a twelvemonth hence. however from one man we can have but one life; and you gave us the most valuable and active part of yours, and we are now enjoying and improving it’s effects. every sound American, every sincere votary of freedom loves and honors you, and it is was it’s enemies only, and the votaries of England who saw with cold indifference, and even secret displeasure your shortlived return to us. they love none who do not love kings, and the kings of England above all others. god bless you under every
			 circumstance, whether still reserved for the good of your native country, or destined to leave us in the fulness of time with the consciousness of
			 succesful efforts for the establishment of freedom in one country, and of all which man could have done for it’s success in another. the lively sense I entertain of all you have done &
			 deserved
			 from both countries can be extinguished only with the lamp of life, during which I shall ever be affectionately & devotedly yours
            Th:
                Jefferson
          
          
            P.S. Monticello Dec. 14. We have been disappointed in the result of the expedition against Montreal, and againg again by the fault of a general who refused, with his large detachment ashore, to meet the main body according to orders at the entrance of Lake St Francis. the expedition was of necessity suspended at that point, and the army obliged by the severity of the season to go into winter quarters near that place.
          
        